Citation Nr: 0103735	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-00 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned a 50 percent disability evaluation for PTSD.

Review of the record reveals that the RO previously denied 
service connection for PTSD.  The veteran was informed of 
this adverse determination, as well as his procedural and 
appellate rights, by VA letter dated November 23, 1984.  He 
did not initiate an appeal, and the decision became final.

In February 1993, the RO reopened, but denied, the veteran's 
claim for service connection for PTSD.  The veteran timely 
completed an appeal.

In August 1995 and April 1998, the Board remanded the issue 
of entitlement to service connection for PTSD back to the RO 
for additional evidentiary development.

By rating decision issued in October 1998, following 
additional evidentiary development, the RO granted service 
connection and assigned a 50 percent disability evaluation 
for PTSD from August 5, 1991.  This determination was a 
complete grant of the benefit previously sought on appeal.  
However, the veteran thereafter timely completed an appeal 
with respect to the logically "down-stream" issue of the 
compensation level assigned.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) and Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

It is noted that VA also has a duty to assist the veteran in 
the development of all facts pertinent to his claim, 
including obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991). Examinations must also address the rating criteria in 
relation to the veteran's symptoms.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

Review of the evidentiary record reveals that the veteran was 
afforded VA mental disorders examination in July 1998, which 
reflected an Axis I diagnosis of PTSD and a Global Assessment 
of Functioning (GAF) score of 45 to 50.  Based on these 
findings, and other evidence tending to collaborate the 
veteran's claimed stressors, RO granted service connection 
and assigned a 50 percent disability evaluation for PTSD in 
an October 1998 rating decision.

Evidence submitted since that time reflects a variety of 
findings with respect to the severity of the veteran's PTSD.  
An April 1999 VA clinical record reflects a GAF score of 30; 
a February 2000 VA mental disorders examination report 
reflects a GAF score of 45; and a June 2000 VA clinical 
record reflects a GAF score of 40.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Where there is a wide diversity of 
medical opinion, the duty-to-assist requires that an 
additional examination be performed.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Cousino v. Derwinski, 1 Vet. App. 536 
(1991).  For the reasons set forth above, the Board finds 
that a more comprehensive mental disorders examination of the 
veteran should be accomplished.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies. Copies of the medical records 
from all sources he identifies, including 
VA records (not already associated 
herein), should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO must schedule the veteran for 
a VA mental disorders examination by a 
board of two qualified physicians who, if 
available, have not previously examined 
him.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the physicians 
prior to their examination.  The 
examiners are asked to differentiate the 
symptomatology due to his service-
connected PTSD, and that due to his other 
nonservice-related mental disorders.  To 
this end, the examiners should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The 
examiners should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the veteran's 
service-related disorder, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  Based upon a 
review of the record and the examination, 
the examiners should provide a Global 
Assessment of Functioning Score (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
related mental disorder(s).  It is 
imperative that the examiners also 
provide a definition of the GAF score.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
veteran's increased rating claim.  The 
RO's decision must discuss the additional 
evidence developed, as well as any staged 
ratings assigned for PTSD under Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied 
in any way, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for his scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


